                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

------------------------------x
                              :
MARISSA D.                    :       Civ. No. 3:20CV00880(SALM)
                              :
v.                            :
                              :
ANDREW M. SAUL,               :
COMMISSIONER, SOCIAL          :
SECURITY ADMINISTRATION       :       June 23, 2021
                              :
------------------------------x

  ORDER APPROVING THE PARTIES’ JOINT STIPULATION FOR ALLOWANCE OF
       FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT [Doc. #23]

     Plaintiff Marissa D. (“plaintiff”) filed an application for

Disability Insurance Benefits (“DIB”) on March 21, 2017, alleging

disability beginning on December 15, 2014. See Certified

Transcript of the Administrative Record, Doc. #15, compiled on

November 16, 2020, (hereinafter “Tr.”) at 209-12. Plaintiff’s

application was denied initially on September 6, 2017, see Tr. 75-

89, and upon reconsideration on June 14, 2018, see Tr. 90-105. On

September 24, 2018, plaintiff filed an application for

Supplemental Security Income (“SSI”). See Tr. 221-29.

     On January 15, 2019, Administrative Law Judge (“ALJ”) Ryan

Alger held a hearing at which plaintiff appeared with attorney

Anne Howard and testified. See Tr. 40-61. On February 27, 2019,

ALJ Alger issued an unfavorable decision. See Tr. 19-39. On April

27, 2020, the Appeals Council denied plaintiff’s request for

review of the ALJ’s decision, thereby making the ALJ’s February


                                  1
27, 2019, decision the final decision of the Commissioner of the

Social Security Administration (“the Commissioner” or

“defendant”). See Tr. 1-6. Plaintiff, represented by Olia Yelner,

timely appealed that decision to this Court on June 25, 2020. See

Doc. #1.

     On January 17, 2021, plaintiff filed a motion to reverse the

Commissioner’s decision, or remand the matter for further

administrative proceedings. See Doc. #17. On March 18, 2021, the

Commissioner filed a motion for voluntary remand pursuant to

sentence four of 42 U.S.C. §405(g), “find[ing] that additional

administrative action [was] warranted.” Doc. #19. The Court

granted defendant’s motion, see Doc. #20, and entered judgment

remanding the case to the Commissioner for further administrative

proceedings on March 22, 2021. See Doc. #22.

     On June 16, 2021, plaintiff filed a joint Stipulation for

Allowance of Fees under the Equal Access to Justice Act (“EAJA” or

the “Act”), agreeing that the Commissioner would pay fees in the

amount of $7,500. See Doc. #23 (hereinafter the “Fee

Stipulation”). Attached to the Fee Stipulation is an itemization

of the hours expended by plaintiff’s counsel in prosecuting the

case. See Doc. #23-1. Although the parties have reached an

agreement as to the appropriate award of fees in this matter, the

Court is obligated to review the fee application and determine

whether the proposed fee award is reasonable. “[T]he determination


                                 2
of a reasonable fee under the EAJA is for the court rather than

the parties by way of stipulation.” Pribek v. Sec’y, Dep’t of

Health & Human Servs., 717 F. Supp. 73, 75 (W.D.N.Y. 1989)

(citation and quotation marks omitted); see also Rogers v. Colvin,

No. 4:13CV00945(TMC), 2014 WL 630907, at *1 (D.S.C. Feb. 18,

2014); Design & Prod., Inc. v. United States, 21 Cl. Ct. 145, 152

(1990) (holding that under the EAJA, “it is the court’s

responsibility to independently assess the appropriateness and

measure of attorney’s fees to be awarded in a particular case,

whether or not an amount is offered as representing the agreement

of the parties in the form of a proposed stipulation”). The Court

therefore has reviewed plaintiff’s itemization of hours incurred

to determine whether the stipulated amount is reasonable.

     For the reasons set forth herein, the Court APPROVES and SO

ORDERS the parties’ Fee Stipulation [Doc. #23], for the stipulated

amount of $7,500.00.

                            DISCUSSION

     A party who prevails in a civil action against the United

States may seek an award of fees and costs under the EAJA, 28

U.S.C. §2412, the purpose of which is “to eliminate for the

average person the financial disincentive to challenging

unreasonable government actions.” Commissioner, I.N.S. v. Jean,

496 U.S. 154, 163 (1990) (citing Sullivan v. Hudson, 490 U.S. 877,

883 (1989)). In order for an award of attorney’s fees to enter,


                                 3
this Court must find (1) that the plaintiff is a prevailing party,

(2) that the Commissioner’s position was without substantial

justification, (3) that no special circumstances exist that would

make an award unjust, and (4) that the fee petition was filed

within thirty days of final judgment. See 28 U.S.C.

§2412(d)(1)(B).

     In the itemization of the hours incurred in prosecuting this

matter, plaintiff’s attorney asserts that she performed 40.6 hours

of work. See Doc. #23-1 at 2. The parties have reached an

agreement under which defendant would pay a total of $7,500.00 in

fees. See Doc. #23 at 1. For 40.6 hours, this amounts to an hourly

rate of $184.74. It is plaintiff’s burden to establish entitlement

to a fee award, and the Court has the discretion to determine what

fee is “reasonable.” Hensley v. Eckerhart, 461 U.S. 424, 433, 437

(1983) (interpreting 42 U.S.C. §1988, which allows a “prevailing

party” to recover “a reasonable attorney’s fee as part of the

costs”).1 This Court has a duty to review plaintiff’s itemized time

log to determine the reasonableness of the hours requested and to

exclude hours “that are excessive, redundant, or otherwise

unnecessary[.]” Id. at 434. “Determining a ‘reasonable attorney’s

fee’ is a matter that is committed to the sound discretion of a




1 The “standards set forth in [Hensley] are generally applicable in
all cases in which Congress has authorized an award of fees to a
‘prevailing party.’” Hensley, 461 U.S. at 433 n.7.

                                 4
trial judge.” J.O. v. Astrue, No. 3:11CV1768(DFM), 2014 WL

1031666, at *1 (D. Conn. Mar. 14, 2014) (quoting Perdue v. Kenny

A., 559 U.S. 542, 558 (2010)).

     Here, the Court finds that plaintiff has satisfied the

requirements of 28 U.S.C. §2412(d)(1)(B), and that an award of

fees may enter. Specifically, the Court finds that: (1) plaintiff

is a prevailing party in light of the Court having granted

defendant’s motion for voluntary remand, and entered judgment

remanding the case for further administrative proceedings; (2) the

Commissioner’s position was without substantial justification; (3)

on the current record, no special circumstances exist that would

make an award unjust; and (4) the fee petition was timely filed.2

See 28 U.S.C. §2412(d)(1)(B). The Court next turns to the

reasonableness of the fees sought.

     In this case, plaintiff’s counsel seeks payment for 40.6

hours of attorney time. See Doc. #23-1 at 2. The administrative


2 The Fee Stipulation is timely as it was filed within thirty days
after the time to appeal the final judgment had expired. See
Melkonyan v. Sullivan, 501 U.S. 89, 96 (1991) (“[A] ‘final
judgment’ for purposes of 28 U.S.C. §2412(d)(1)(B) means a
judgment rendered by a court that terminates the civil action for
which EAJA fees may be received. The 30–day EAJA clock begins to
run after the time to appeal that ‘final judgment’ has expired.”).
“The notice of appeal may be filed by any party within 60 days
after entry of the judgment” in cases where, as here, one of the
parties is “a United States officer or employee sued in an
official capacity[.]” Fed. R. App. P. 4(a)(1)(B), (B)(iii). Thus,
in this case, the 30-day EAJA clock began to run on May 21, 2021,
60 days after judgment entered. Plaintiff timely filed the Fee
Stipulation on June 16, 2021. See Doc. #23.

                                 5
transcript in this case was comprised of a substantial 2,633

pages. The Court finds 40.6 hours reasonable for the work claimed,

including: review of the administrative transcript [Doc. #15];

preparation of the Motion for Order Reversing the Decision of the

Commissioner or in the Alternative Motion for Remand for a Hearing

[Doc. #17]; and preparation of plaintiff’s Medical Chronology

[Doc. #17-1]. Cf. Rodriguez v. Astrue, No. 3:08CV00154(JCH)(HBF),

2009 WL 6319262, at *3 (D. Conn. Sept. 3, 2009) (“Relevant factors

to weigh include the size of the administrative record, the

complexity of the factual and legal issues involved, counsel’s

experience, and whether counsel represented the claimant during

the administrative proceedings.” (citations and quotation marks

omitted)); see also Lechner v. Barnhart, 330 F. Supp. 2d 1005,

1012 (E.D. Wis. 2004); cf. Barbour v. Colvin, 993 F. Supp. 2d 284,

291 (E.D.N.Y. 2014). “[C]ourts throughout the Second Circuit have

consistently found that routine Social Security cases require, on

average, between [twenty] and [forty] hours of attorney time to

prosecute.” Poulin v. Astrue, No. 3:10CV01930(JBA)(JGM), 2012 WL

264579, at *3 (D. Conn. Jan. 27, 2012) (citations and quotation

marks omitted). However, “the twenty to forty hours estimate is an

‘average,’ which indicates that some cases may require [fewer]

hours and some cases may require more hours.” Bathrick v. Astrue,

No. 3:11CV00101(VLB), 2015 WL 3870268, at *4 (D. Conn. June 23,

2015). Here, the Court finds that finds that the 40.6 hours


                                 6
claimed is reasonable, particularly considering the length of the

transcript in this case, 2,633 pages. Cf. Poulin, 2012 WL 264579,

at *3 (reducing the number of hours from 44.25 to 38.25 where “the

transcript was ‘merely’ 435 pages”); Wks. v. Colvin, No.

3:13CV00232(JCH)(HBF), 2015 WL 1395907, at *5 (D. Conn. Mar. 25,

2015), objections overruled, 2015 WL 3453358 (reducing the number

of hours from 69.1 hours to 40.3 hours where the “administrative

record totaled 609 pages”).

        Accordingly, the Court finds that the stipulated time is

reasonable, particularly in light of the parties’ agreement, which

adds weight to the claim that the fee award claimed is reasonable.

Therefore, an award of $7,500.00 in fees is appropriate.

Accordingly, the Court APPROVES and SO ORDERS the parties’ Fee

Stipulation [Doc. #23].

        SO ORDERED at New Haven, Connecticut this 23rd day of June,

2021.


                                 ____/s/_______________________
                                 Hon. Sarah A. L. Merriam
                                 United States Magistrate Judge




                                    7
